The opinion of the court was delivered by
Knox, J.
It is a mistake to suppose that the Common Pleas has no jurisdiction on an appeal from the judgment of a justice of the peace, where part of the demand passed upon by the justice was without his jurisdiction. Where part of the plaintiff’s claim is made good, he is entitled to recover such part, although he may have asked more than could lawfully be given to him.
The plaintiff’s claim was in part, as found by the jury, for money paid on a contract for the purchase of real estate, and in part for money loaned. The justice gave judgment for the whole claim; but, on an appeal to the Common Pleas, the money paid on the *267real contract was rejected, and for that loaned the plaintiff had a verdict and judgment, and rightly so.
If there was error in the admission of the deposition of Susan Bunce, it was cured by the verdict of the jury, as her evidence had relation only to that part of the plaintiff’s demand which was rejected.
Judgment affirmed.